Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s RCE filed on May 7, 2021. Claims 1-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the final rejection of the last Office Action is persuasive, and the final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Newcombe et al., U.S. Patent No. US 9,242,171, in view of Moeglein et al., U.S. Patent Application Publication No 2015/0094089, hereinafter referred to as Newcombe and Moeglein, respectively.

6.	Regarding independent claim 1, Newcombe discloses a device comprising: a processor; and a memory comprising instructions executable by the processor to: receive, at a mobile device, a series of images; receive, at the mobile device, inertial data; identify a trajectory of the 

7.	Moeglein teaches identify a loop closure.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

identify a trajectory of the mobile device based on a cost minimization of candidate trajectories determined  using the series of images and the inertial data; identify a loop closure in response to determining that a first image of the series of images matches a second image of the series of images; generate, in response to identifying the loop closure, a refined trajectory by using the trajectory, the series of images, the inertial data, and the loop closure; and generate a map based on refined trajectory.

9.	Claims 2-8 depend from claim 1 and are therefore allowable.

10.	Regarding independent claim 9, Newcombe discloses a non-transitory computer readable medium comprising instructions executable by a processor to: receive, at a mobile device, a series of images; receive, at the mobile device, inertial data; identify a trajectory of the mobile device using the series of images and the inertial data; identify a loop closure in response to 
11.	Moeglein teaches identify a loop closure.

12.	Regarding independent claim 9, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

identify a trajectory of the mobile device based on a cost minimization of candidate trajectories determined  using the series of images and the inertial data; identify a loop closure in response to determining that a first image of the series of images matches a second image of the series of images; generate, in response to identifying the loop closure, a refined trajectory by using the trajectory, the series of images, the inertial data, and the loop closure; and generate a map based on refined trajectory.

13.	Claims 10-16 depend from claim 9 and are therefore allowable.

14.	Regarding independent claim 17, Newcombe discloses a method comprising: receiving, at a mobile device, a series of images; receiving, at the mobile device, inertial data; identifying a trajectory of the mobile device using the series of images and the inertial data; identifying a loop closure in response to determining that a first image of the series of images matches a second image of the series of images.

15.	Moeglein teaches identify a loop closure.

16.	Regarding independent claim 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

identifying a trajectory of the mobile device based on a cost minimization of candidate trajectories determined  using the series of images and the inertial data; identifying a loop closure in response to determining that a first image of the series of images matches a second image of the series of images; generating, in response to identifying the loop closure, a refined trajectory by using the trajectory, the series of images, the inertial data, and the loop closure; and generating a map based on refined trajectory.

17.	Claims 18-20 depend from claim 17 and are therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are 




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665